DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S Patent No.10681392 B2.   Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the pending application are broader than the ones in patent, In re Van Ornum and Stanq, 214 USPQ 761, broad claims in the pending application are rejected under anticipation type double patenting over previously patented narrow claims. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims 1-21 and Patent Claims 1-21 are directed to the same invention with a different in scope (broader in scope than the patent claim) and are therefore an obvious variant thereof. Therefore, claim 1 of the pending application is generic to all that is recited in the claim 1 of the conflicting patent. That is, claim 1 of the pending application is anticipated by claim 1 of the conflicting patent. Claim 11 and 21 in the pending application and claim 11 and 21 in the conflicting patent, respectively, are analyzed similarly. Also the corresponding dependent claims 2-10 and 12-20 of the pending application and claims 2-10 and 12-20 in the conflicting patent are analyzed similarly. 
Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8-16 and 18-21 of U.S Patent No. 10116969 B2.  
the pending claims 1-21 and Patent Claims 1-6, 8-16 and 18-21 are directed to the same invention with a different in scope (broader in scope than the patent claim) and are therefore an obvious variant thereof. Therefore, claim 1 of the pending application is generic to all that is recited in the claim 1 of the conflicting patent. That is, claim 1 of the pending application is anticipated by claim 1 of the conflicting patent. Claim 11 and 21 in the pending application and claim 11 and 21 in the conflicting patent, respectively, are analyzed similarly. Also the corresponding dependent claims 2-10 and 12-20 of the pending application and claims 2-6, 8-10 and 12-16 and 18-20 in the conflicting patent are analyzed similarly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11-13, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0119262 A1 to Siegel et al in view of US 9462346 B2 to Mangat et al.
As to claims 1 and 11,  Siegel discloses a method for selectively presenting media content, the method comprising: determining, using a hardware processor, during a presentation of a live media content item, that an upcoming portion of the live media content item is relevant to a plurality of entities of interest (page.5,¶0050,¶0052,¶0062); and transmitting, using the hardware processor, instructions to the user device to store the upcoming portion of the live media content item in an order based on the ordered queue without intervention from a user of the user device (see fig.3A &3B; page.5, ¶0050,¶0052,¶0062).
Siegel does not explicitly discloses placing, using the hardware processor, the upcoming portion of the live media content item in a queue, wherein the upcoming portion of the live media content item is ordered in the queue among other live media content items based on relevance to the plurality of entities.
Mangat discloses placing, using the hardware processor, the upcoming portion of the live media content item in a queue, wherein the upcoming portion of the live media content item is ordered in the queue among other live media content items based on relevance to the plurality of entities(see fig.5; col.6,ll.5-20; col.6,ll.63-col.7,ll.4).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siegel with the teaching as taught by Mangal in order to provide live media content by tailored and prioritized for the user based on the preference and/or tracked viewed habits of the user(s).
As to claims 2 and 12, Mangat further discloses wherein the plurality of entities of interest are associated with a user account of a user device based on user information associated with the user account, wherein a plurality of live media content items are available for presentation by the user device, and wherein the method further comprises determining that each of the plurality of live media content items that are available for presentation by the user device is relevant to at least one of the plurality of entities of interest based on content metadata corresponding to each of the plurality of live media content items (see fig.5; col.6,ll.5-20).
As to claims 3 and 13, Mangat further discloses receiving event metadata for the live media content item, wherein each of the plurality of entities of interest corresponds to one or more persons on a roster of a particular team that is a member of a sports organization, wherein the live media content item depicts a game between teams that are members of the sports organization, and wherein event metadata is indicative of events in the game depicted by the live media content item (see col.8, ll.6-22).
As to claims 5 and 15, Mangat further discloses wherein the user information includes information indicating that the user account is associated with a fantasy sports team related to the sport organization, and wherein associating the plurality of entities of interest with the user account comprises associating the players that are on the roster of the fantasy sports team with the user account (see col.6, ll.24-25, ll.33-35 and col.8, ll.6-22).
As to claim 21, claim 21 is directed toward embody the method of claim 1 in “computer readable medium”. It would have been obvious to embody the procedures of Siegel in view of Mangat discussed with respect to claim 1 in a “computer readable .

Claims 4 and 14 are  rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0119262 A1 to Siegel et al in view of US 9462346 B2 to Mangat et al and further in view of US 2014/0157307 A1 to Cox.
As to claims 4 and 14, Siegel and Mangat do not explicitly discloses transmitting instructions to the user device to record the live media content item; determining, during a presentation of a second live media content item of the plurality of live media content items, that a portion of the second live media content item is relevant to a second entity of the plurality of entities based on the received event metadata indicative of events in the game depicted in the second live media content item; and in response to determining that the portion of the second live media content item is relevant to the second entity, causing the user device to present the portion of the second live media content item by instructing the user device to play back the portion of the second live media content item from a recording of the second live media content item without user intervention.
Cox discloses transmitting instructions to the user device to record the live media content item (see fig.1; page.7, ¶0060); determining, during a presentation of a second live media content item of the plurality of live media content items, that a portion of the second live media content item is relevant to a second entity of the plurality of entities based on the received event metadata indicative of events in the game depicted in the second live media content item(see fig.6-9; page.8, ¶0065-¶0066); and in response to see fig.6-9; page.8, ¶0065-¶0066 and ¶0074-¶0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siegel and Mangat with the teaching as taught by Cox in order to provide an interesting key event alert operation that can alert a user well before the actual key event occurs, thus giving the user time to tune to the channel and hear or view relevant activity preceding the interesting key event(s).

Claims 6-7 and 16-17 are  rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0119262 A1 to Siegel et al in view of US 9462346 B2 to Mangat et al and further in view of US 2004/0064835 A1 to Bellwood et al.
As to claims 6 and 16, Siegel and Mangat do not explicitly discloses wherein the event metadata is metadata describing the course of a baseball game, depicted in a first live media content item, between two teams that are members of the sports organization, wherein a first entity is a player participating in the game, wherein determining that the portion of a first live media content item program is relevant to the first entity comprises determining that the first entity is scheduled to bat in the portion of the live media content item program based on the event metadata, wherein the method further comprises determining a time at which the first entity is likely to appear in the program based on the event metadata, and wherein causing the user device to present the portion 
Bellwood discloses wherein the event metadata is metadata describing the course of a baseball game, depicted in a first live media content item, between two teams that are members of the sports organization, wherein a first entity is a player participating in the game, wherein determining that the portion of a first live media content item program is relevant to the first entity comprises determining that the first entity is scheduled to bat in the portion of the live media content item program based on the event metadata, wherein the method further comprises determining a time at which the first entity is likely to appear in the program based on the event metadata, and wherein causing the user device to present the portion of the first live media content item comprises transmitting, at a time prior to the time when the portion is to be presented, instructions to the user device to present the first live media content item (see fig.1,4 and 8; page.1, ¶0009-¶0013, ¶0028-¶0032 and ¶0044-¶0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siegel and Mangat with the teaching as taught by Bellwood in order to provide a portion of media content that user preferred player and/or athlete playing in a particular television program.
As to claims 7 and 17, Bellwood discloses further discloses wherein the event metadata is metadata describing the course of the game, depicted in a second live media content item, between two teams that are members of the sports organization, wherein a second entity is a first player participating in the game, wherein determining that the see fig.1,4 and 8; page.1, ¶0009-¶0013, ¶0028-¶0032 and ¶0044-¶0046).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0119262 A1 to Siegel et al in view of US 9462346 B2 to Mangat et al and further in view of US 2008/0062318 A1 to Ellis et al.
As to claims 9 and 19, Siegel and Mangat do not explicitly discloses wherein the user device presents the upcoming portion of the live media content item without intervention from a user of the user device by determining a number of tuners associated with the user device and automatically tuning the user device to the live media content item using an available tuner from the number of tuners.
Ellis discloses wherein the user device presents the upcoming portion of the live media content item without intervention from a user of the user device by determining a number of tuners associated with the user device and automatically tuning the user device to the live media content item using an available tuner from the number of tuners (see fig.2A-2B, 31B; page.6, ¶0009, ¶0162- ¶0163).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siegel and Mangal with the teaching 
As to claims 10 and 20, Ellis further discloses in response to determining that none of the number of tuners associated with the user device are available to tune the user device to the live media content item, requesting the upcoming portion of the live media content item from a content source (see fig.2A-2B, 31B; page.6, ¶0009, ¶0162- ¶0163).

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                                                                                                                                                        
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8702504 B1 to Hughes et al.
US 9138625 B1 to Thompson et al.
US 20140189743 to Kennedy et al.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424